DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/28/2021 has been entered.
Status of the Application
	Claims 5-8 and 10 have been cancelled. Claims 11-25 have been added. Claims 1-4, 9, and 11-25 are currently pending in this application.
Response to Arguments
	Presented arguments have been fully considered, but are rendered moot in view of new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 25 is objected to because of the following informalities:  “thrid and” should be “third and” [Line 26].  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 2, 11, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 2, “wherein the first periphery of the field of view and the second periphery of the field of view are relative to first and second sides 2Application No. 15/197,927Docket Ref.: 2019P00119 USof the eye, respectively, and wherein the first and second sides of the eye are relative to a centerline of the eye,” is not disclosed in the specification. Figure 1 discloses a centerline between the incoming illumination and the outgoing reflection but does not disclose a centerline between the first and second field of views which relate to only illumination sources according to the independent claim 1.
Regarding claim 11, “wherein a third portion of the plurality of micro-lenses capture polarized infra-red light resulting from (i) the infra-red light projected onto the eye by the one or more first light sources and reflected off the eye at fifth angles incident to the respective first angles, and (ii) the infra-red light projected onto the eye by the one or more second light sources and reflected off the eye at sixth angles incident to the respective second angles,” is not disclosed in the specification. The specification discloses, “[0032] In order to increase a 
Regarding claim 20, “wherein the first and second portions provide disparity of polarization,” is not disclosed in the specification. The specification states, “[0050] The gaze tracking device 100 according to the different embodiments of the invention offers information related to the captured IR light which once processed enable the tracking of the gaze in an accurate and reliable way especially for eyes having a narrow opening such as Asian eyes. This is made possible due to the use of a light-field camera 100 which introduces spatial disparity. The accuracy of the gaze tracking is increased by introducing a disparity in polarization in addition to the spatial disparity.” The specification discloses the disparity in polarization due to the light-field camera but fails to disclose that the first and second portions (of the plurality of micro-lenses) provide disparity of polarization which is being claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Publicover et al. (Hereafter, “Publicover”) [US 2013/0114850 A1] in view of Copland [US 2014/0268041 A1] in further view of Miao [US 9,116,337 B1].
In regards to claim 1, Publicover discloses a head mounted device comprising at least one gaze tracking device ([Abstract] A system is mounted within eyewear or headwear to unobtrusively produce and track reference locations on the surface of one or both eyes of an observer.) comprising: one or more first light sources that project infra-red light ([0024] Furthermore, light used to illuminate the eye is invisible, e.g., in the near infrared range, from about 800 to 2500 nanometers in wavelength.) from a first periphery of a field of view of an eye of a user of said head mounted device onto the eye at respective first angles ([Fig. 6B and 0080] A similar approach may be used in the method illustrated in FIG. 6B except, in this case, multiple illumination sources 50a, 50b, 50c produce multiple glints 51a, 51b, 51c on the surface of the eye. [Fig. 6B] illumination source 50a produces a light onto the eye at an angle); one or more second light sources that project infra-red light ([0024] Furthermore, light used to illuminate the eye is invisible, e.g., in the near infrared range, from about 800 to 2500 nanometers in wavelength.) from a second periphery of the field of view onto the eye at respective second angles ([Fig. 6B and 0080] A similar approach may be used in the method illustrated in FIG. 6B except, in this case, multiple illumination sources 50a, 50b, 50c produce multiple glints 51a, 51b, 51c on the surface of the eye. [Fig. 6B] illumination source 50b produces a light onto the eye at an angle different from the angle created by illumination source 50a); and a ([Fig. 6B and 0082] camera 55) and ([Fig. 6B] the light reflected off the eye from illumination source 50a can be seen incoming to camera 55 at an angle different from the illumination source light angles); ([Fig. 6B] the light reflected off the eye from illumination source 50b can be seen incoming to camera 55 at an angle different from the illumination source light angles and the light reflected off eye from the other illumination sources angles); and the light-field camera outputs information indicative of the ([0082] The separation in the measured location of glints normalized by the actual separation of illumination sources is inversely proportional to the distance between the camera and the surface of the eye. For example, the separation 62a measured between glint 51a and 51b divided by the known separation 61a between illumination sources 50a and 50b is inversely proportional to the distance between the camera and the surface of the eye. Similarly, the separation 62b measured between glint 51b and 51c divided by the known separation 61b between illumination sources 50b and 50c is inversely proportional to the distance between the camera and the surface of the eye. Thus, an algorithm may be readily generated identifying the relationships between the illumination sources 50a, 50b, eye, and camera 55 to facilitate accurate gaze tracking of the eye in images acquired by the camera 55, as will be appreciated by those of ordinary skill in the art.).
Copland discloses one or more first light sources that project infra-red light from a first periphery of a field of view of an eye of a user of said head mounted device onto the eye at respective first angles ([Fig. 4 and 0043] the light sources 402 can comprise light emitting diodes (LEDs) or other such light sources arranged in a semicircle and configured to illuminate the eye 100 to generate Purkinje images 408 on different surfaces in the eye); one or more second light sources that project infra-red light from a second periphery of the field of view onto the eye at respective second angles ([Fig. 4 and 0043] the light sources 402 can comprise light emitting diodes (LEDs) or other such light sources arranged in a semicircle and configured to illuminate the eye 100 to generate Purkinje images 408 on different surfaces in the eye); and a light-field camera disposed in a third periphery of the field of view ([Fig. 3 and 4 and 0044] In general, the plenoptic detector 404 is configured to detect the resulting Purkinje images 408 on the eye 100. Specifically, the plenoptic detector 404 is configured to measure both intensity and direction of light reflecting from the eye 100 and hitting the detector 404.) and comprising a micro-lens array having a plurality of micro-lenses ([0009] The plenoptic detector includes a photosensor array comprising a plurality of photosensors and a microlens array comprising a plurality of lenslets. The microlens array is configured to receive images of the light sources reflected from surfaces of the eye and direct the images to the photosensor array. Such an arrangement allows the plenoptic detector to determine both the intensity and the direction of light hitting the detector.), wherein: a first portion of the plurality of micro-lenses capture ([Fig. 3 and 4 and 0041] An example of this is illustrated in FIG. 3, which shows rays 310 hitting lenslet 312 in microlens array 304, and subsequently hitting a point 316 on photosensor array 302. For clarity, only rays through lenslet 312 are illustrated, but other rays through different lenslets would also fall at different pixels on the photosensor array 302. The result is a microimage at each macropixel, and the raw image data of the plenoptic detector 300 could thus be considered an array of such microimages.); a second portion of the plurality of micro-lenses capture ([Fig. 3 and 4 and 0041] An example of this is illustrated in FIG. 3, which shows rays 310 hitting lenslet 312 in microlens array 304, and subsequently hitting a point 316 on photosensor array 302. For clarity, only rays through lenslet 312 are illustrated, but other rays through different lenslets would also fall at different pixels on the photosensor array 302. The result is a microimage at each macropixel, and the raw image data of the plenoptic detector 300 could thus be considered an array of such microimages.); and the light-field camera outputs information indicative of the [Fig. 3 and 4] in connection with tracking ([Abstract] Improved systems and methods for ocular tomography are provided. These systems and methods can be used to improve the effectiveness of a wide variety of different ophthalmic diagnostic procedures, and various surgical and non-surgical treatments. One embodiment provides a system and method for determining ocular tomography data for the eye using a plenoptic detector. For example, an ocular tomography system can comprise a set of light sources configured to illuminate an eye, a plenoptic detector configured to receive images of the light sources reflected from surfaces of the eye and generate plenoptic image data representing the images, and a processing system coupled to the plenoptic detector. The processing system is configured to analyze the plenoptic image data to determine tomography data for the eye.).
Miao discloses capture polarized infra-red light resulting from the infra-red light projected onto the eye by the one or more first light sources and reflected off the eye at third angles incident to the respective first angles ([Fig. 1 and Col. 3] eye tracking camera system 120 obtains an eye image of eye 135 in real-time while eye 135 is viewing CGI 130); capture ([Fig. 2 and Col. 3] eye tracking camera system 120 obtains an eye image of eye 135 in real-time while eye 135 is viewing CGI 130); and the ([Col. 8] The IR emitters 1210 may be positioned in various other locations than illustrated and may include only a single emitter or multiple emitters that emit non-polarized IR light, polarized IR light, or circularly polarized light.) captured ([Fig. 2 and Col. 3] In a process block 205, eye tracking camera system 120 obtains an eye image of eye 135 in real-time while eye 135 is viewing CGI 130. The eye image is analyzed by eyebox controller 125 to determine a location or gazing direction of eye 135 (process block 210).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Publicover with the use of a light-field camera to capture different incoming rays onto different parts of the microlens array as taught by Copland. The motivation behind this modification would have been to improve the imaging and detection of the eye. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Publicover with the multiple IR emitters emitting polarized light to illuminate the eye of the user and the eye tracking system to detect the light and determine a location or gazing direction of the eye as taught by Miao in order to improve the tracking of the eye of the user [See Miao].

In regards to claim 2, the limitations of claim 1 have been addressed. Publicover discloses wherein the first periphery of the field of view and the second periphery of the field of view are relative to first and second sides 2Application No. 15/197,927Docket Ref.: 2019P00119 USof the eye, respectively, and wherein the first and second sides of the eye are relative to a centerline of the eye ([Fig. 6B] the illumination sources could be 50a and 50c which are around the center of the eye line of the eye).

In regards to claim 3, the limitations of claim 1 have been addressed. Publicover discloses wherein the third periphery of the field of view [Fig. 4-7B].
However, Publicover fails to explicitly teach that the camera’s periphery field of view is in the same as either of the illumination sources’ periphery field of view. The location of the camera and the illumination sources is not of significance to the claimed invention (Official Notice). It would have been obvious to one of ordinary skill in the art at the time of the invention to use Publicover’s teachings of different placements of the illumination sources and the cameras in relation to the eyes in order to track the gaze of the eyes of the user.

In regards to claim 4, the limitations of claim 1 have been addressed. Publicover fails to explicitly disclose wherein the one or more first light sources and one or more second light sources emit a polarized infra-red light. 
Miao discloses wherein the one or more first light sources and one or more second light sources emit a polarized infra-red light ([Col. 8] The IR emitters 1210 may be positioned in various other locations than illustrated and may include only a single emitter or multiple emitters that emit non-polarized IR light, polarized IR light, or circularly polarized light.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Publicover with the multiple IR emitters emitting polarized light to illuminate the eye of the user and the eye tracking system to detect the light and determine a location or gazing direction of the eye as taught by Miao in order to improve the tracking of the eye of the user [See Miao].

In regards to claim 11, the limitations of claim 1 have been addressed. Publicover discloses wherein ([0055] In the embodiment illustrated in FIG. 1, three illumination sources 13a, 13b, 13c are affixed to the solid frame of the eyewear or headwear. In an exemplary embodiment, illumination sources 13a, 13b, 13c may include light-emitting diodes (LEDs), organic LEDs (OLEDs), laser LEDs, or other devices that convert electrical energy into photons. Each illumination source 13a, 13b, 13c may be used to illuminate the eye to acquire images using any of the cameras 12a, 12b, 12c and/or to produce reference glints for measurement purposes to improve gaze-tracking accuracy. In an exemplary embodiment, each light source 13a, 13b, 13c may be configured for emitting a relatively narrow or wide bandwidth of the light (e.g., infrared light at one or more wavelengths between about 640-700 nanometers). Optionally, one or more light sources 13a, 13b, 13c may include lenses, filters, diffusers, reflectors, and/or other features (not shown), for example, to facilitate and/or control the uniformity of light projected toward the eye. Illumination sources may be activated (i.e., powered) individually, all together, or in any combination. [Fig. 6B] the light reflected off the eye from illumination source 50c can be seen incoming to camera 55 at an angle different from the illumination source light angles [0059] illumination sources 20a, 20b, 20c, 20d).
Copland discloses wherein a third portion of the plurality of micro-lenses capture polarized infra-red light resulting from (i) the infra-red light projected onto the eye by the one or more first light sources and reflected off the eye at fifth angles incident to the respective first angles, and (ii) the infra-red light projected onto the eye by the one or more second light sources and reflected off the eye at sixth angles incident to the respective second angles ([Fig. 3 and 4 and 0041] An example of this is illustrated in FIG. 3, which shows rays 310 hitting lenslet 312 in microlens array 304, and subsequently hitting a point 316 on photosensor array 302. For clarity, only rays through lenslet 312 are illustrated, but other rays through different lenslets would also fall at different pixels on the photosensor array 302. The result is a microimage at each macropixel, and the raw image data of the plenoptic detector 300 could thus be considered an array of such microimages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Publicover with the use of a light-field camera to capture different incoming rays onto different parts of the microlens array as taught 

In regards to claim 12, the limitations of claim 1 have been addressed. Publicover fails to explicitly disclose wherein each of the first and second portions comprises one or more micro-lenses of the plurality of micro-lenses, and wherein at least one of the one or more micro-lenses of the first portion is different from at least one of the one or more micro-lenses of the second portion.
Copland discloses wherein each of the first and second portions comprises one or more micro-lenses of the plurality of micro-lenses, and wherein at least one of the one or more micro-lenses of the first portion is different from at least one of the one or more micro-lenses of the second portion ([Fig. 3 and 4 and 0041] An example of this is illustrated in FIG. 3, which shows rays 310 hitting lenslet 312 in microlens array 304, and subsequently hitting a point 316 on photosensor array 302. For clarity, only rays through lenslet 312 are illustrated, but other rays through different lenslets would also fall at different pixels on the photosensor array 302. The result is a microimage at each macropixel, and the raw image data of the plenoptic detector 300 could thus be considered an array of such microimages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Publicover with the use of a light-field camera to capture different incoming rays onto different parts of the microlens array as taught by Copland. The motivation behind this modification would have been to improve the imaging and detection of the eye.

In regards to claim 21, the limitations of claim 1 have been addressed. Publicover discloses wherein: the eye of the user is a first eye of the user ([Fig. 3 and 0062] In this case, the eyewear platform 11 is instrumented to track both the right eye using components mounted to the right eyeglasses frame 30a and the left eye using components mounted to the left eyeglasses frame 30b. From the viewpoint of the system 10'' of FIG. 3, the rear side of some of the cameras used to track the right eye 31a, 31b and left eye 32a, 32b may be seen.); the one or more first light sources project infra-red light ([0024] Furthermore, light used to illuminate the eye is invisible, e.g., in the near infrared range, from about 800 to 2500 nanometers in wavelength.) from a third periphery of a field of view of a second eye of the user onto the second eye at respective fifth angles ([Fig. 3 and 6B and 0080] A similar approach may be used in the method illustrated in FIG. 6B except, in this case, multiple illumination sources 50a, 50b, 50c produce multiple glints 51a, 51b, 51c on the surface of the eye. [Fig. 6B] illumination source 50a produces a light onto the eye at an angle); the one or more second light sources project infra-red light ([0024] Furthermore, light used to illuminate the eye is invisible, e.g., in the near infrared range, from about 800 to 2500 nanometers in wavelength.) from a fourth periphery of the field of view of the second eye onto the second eye at respective sixth angles ([Fig. 3 and 6B and 0080] A similar approach may be used in the method illustrated in FIG. 6B except, in this case, multiple illumination sources 50a, 50b, 50c produce multiple glints 51a, 51b, 51c on the surface of the eye. [Fig. 6B] illumination source 50b produces a light onto the eye at an angle different from the angle created by illumination source 50a);4Application No. 15/197,927 ([Fig. 6B] the light reflected off the eye from illumination source 50a can be seen incoming to camera 55 at an angle different from the illumination source light angles); ([Fig. 6B] the light reflected off the eye from illumination source 50b can be seen incoming to camera 55 at an angle different from the illumination source light angles and the light reflected off eye from the other illumination sources angles); and the light-field camera outputs information indicative of the ([0082] The separation in the measured location of glints normalized by the actual separation of illumination sources is inversely proportional to the distance between the camera and the surface of the eye. For example, the separation 62a measured between glint 51a and 51b divided by the known separation 61a between illumination sources 50a and 50b is inversely proportional to the distance between the camera and the surface of the eye. Similarly, the separation 62b measured between glint 51b and 51c divided by the known separation 61b between illumination sources 50b and 50c is inversely proportional to the distance between the camera and the surface of the eye. Thus, an algorithm may be readily generated identifying the relationships between the illumination sources 50a, 50b, eye, and camera 55 to facilitate accurate gaze tracking of the eye in images acquired by the camera 55, as will be appreciated by those of ordinary skill in the art.). 
Copland discloses wherein: the eye of the user is a first eye of the user; the one or more first light sources project infra-red light from a third periphery of a field of view of a second eye of the user onto the second eye at respective fifth angles ([Fig. 4 and 0043] the light sources 402 can comprise light emitting diodes (LEDs) or other such light sources arranged in a semicircle and configured to illuminate the eye 100 to generate Purkinje images 408 on different surfaces in the eye); the one or more second light sources project infra-red light from a fourth periphery of the field of view of the second eye onto the second eye at respective sixth angles ([Fig. 4 and 0043] the light sources 402 can comprise light emitting diodes (LEDs) or other such light sources arranged in a semicircle and configured to illuminate the eye 100 to generate Purkinje images 408 on different surfaces in the eye);4Application No. 15/197,927 Docket Ref.: 2019P00119 USa third portion of the plurality of micro-lenses capture ([Fig. 3 and 4 and 0041] An example of this is illustrated in FIG. 3, which shows rays 310 hitting lenslet 312 in microlens array 304, and subsequently hitting a point 316 on photosensor array 302. For clarity, only rays through lenslet 312 are illustrated, but other rays through different lenslets would also fall at different pixels on the photosensor array 302. The result is a microimage at each macropixel, and the raw image data of the plenoptic detector 300 could thus be considered an array of such microimages.); a fourth portion of the plurality of micro-lenses capture ([Fig. 3 and 4 and 0041] An example of this is illustrated in FIG. 3, which shows rays 310 hitting lenslet 312 in microlens array 304, and subsequently hitting a point 316 on photosensor array 302. For clarity, only rays through lenslet 312 are illustrated, but other rays through different lenslets would also fall at different pixels on the photosensor array 302. The result is a microimage at each macropixel, and the raw image data of the plenoptic detector 300 could thus be considered an array of such microimages.); and the light-field camera outputs information indicative of the ([Abstract] Improved systems and methods for ocular tomography are provided. These systems and methods can be used to improve the effectiveness of a wide variety of different ophthalmic diagnostic procedures, and various surgical and non-surgical treatments. One embodiment provides a system and method for determining ocular tomography data for the eye using a plenoptic detector. For example, an ocular tomography system can comprise a set of light sources configured to illuminate an eye, a plenoptic detector configured to receive images of the light sources reflected from surfaces of the eye and generate plenoptic image data representing the images, and a processing system coupled to the plenoptic detector. The processing system is configured to analyze the plenoptic image data to determine tomography data for the eye.).
Miao discloses Docket Ref.: 2019P00119 UScapture polarized infra-red light resulting from the infra-red light projected onto the second eye by the one or more first light sources and reflected off the second eye at seventh angles incident to the respective fifth angles ([Fig. 1 and Col. 3] eye tracking camera system 120 obtains an eye image of eye 135 in real-time while eye 135 is viewing CGI 130); capture polarized infra-red light resulting from the infra-red light projected onto the second eye by the one or more second light sources and reflected off the second eye at eighth angles incident to the respective sixth angles ([Fig. 2 and Col. 3] eye tracking camera system 120 obtains an eye image of eye 135 in real-time while eye 135 is viewing CGI 130); and the ([Col. 8] The IR emitters 1210 may be positioned in various other locations than illustrated and may include only a single emitter or multiple emitters that emit non-polarized IR light, polarized IR light, or circularly polarized light.) captured ([Fig. 2 and Col. 3] In a process block 205, eye tracking camera system 120 obtains an eye image of eye 135 in real-time while eye 135 is viewing CGI 130. The eye image is analyzed by eyebox controller 125 to determine a location or gazing direction of eye 135 (process block 210).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Publicover with the use of a light-field camera to capture different incoming rays onto different parts of the microlens array as taught by Copland. The motivation behind this modification would have been to improve the imaging and detection of the eye. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Publicover with the multiple IR emitters emitting polarized light to illuminate the eye of the user and the eye .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Publicover in view of Copland in further view of Miao in even further view of Blum et al. (Hereafter, “Blum”) [US 2002/0140899 A1].
In regards to claim 9, the limitations of claim 1 have been addressed. Publicover fails to explicitly disclose wherein the light- field camera is embedded on a side-piece of a rim of the frame of the head mounted device.
Copland discloses wherein the light- field camera is embedded ([Fig. 3 and 4 and 0044] In general, the plenoptic detector 404 is configured to detect the resulting Purkinje images 408 on the eye 100. Specifically, the plenoptic detector 404 is configured to measure both intensity and direction of light reflecting from the eye 100 and hitting the detector 404.) 
Blum discloses wherein the ([0118] In various alternative embodiments, sources 1430 and/or receivers 1440 can be attached to the backside of frames 1410, embedded in the backside of frames 1410, and/or embedded in the backside of lenses 1420.) of the head mounted device ([0117] and Fig. 14] Also attached to the backside of electro-active lens 1420 are tracking signal receivers 1440, such as light reflection sensors.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Publicover with the use of a light-field . 

Claims 13, 14, 16-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Publicover in view of Copland in further view of Miao in even further view of Georgiev et al. (Hereafter, “Georgiev”) [US 8,228,417 B1].
In regards to claim 13, the limitations of claim 1 have been addressed. Publicover fails to explicitly disclose wherein the plurality of micro- lenses comprises a plurality of polarizing filters. 
Georgiev discloses wherein the plurality of micro- lenses comprises a plurality of polarizing filters ([Col. 5] Different types of filters may be used in embodiments. Filters that may be used include, but are not limited to, light-limiting filters, color filters, and polarizing filters. [Col. 6] In embodiments employing polarizing filters, different polarizing filters may be employed at different microlenses to thus capture microimages specific to different polarizations of light corresponding to the respective polarizing filters. The microimages from the raw flat may be appropriately assembled to generate two or more images of the captured scene each corresponding to one of the polarizing filters. Two or more of the images thus generated may be combined to generate output images of the scene.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Publicover with the polarizing filter on the microlenses of a plenoptic camera as taught by Georgiev in order to improve imaging by the reduction of noise [See Georgiev].

In regards to claim 14, the limitations of claim 1 have been addressed. Publicover discloses further comprising a processor, wherein the processor is configured to determine an orientation of the eye based on the information indicative of the ([0082] The separation in the measured location of glints normalized by the actual separation of illumination sources is inversely proportional to the distance between the camera and the surface of the eye. For example, the separation 62a measured between glint 51a and 51b divided by the known separation 61a between illumination sources 50a and 50b is inversely proportional to the distance between the camera and the surface of the eye. Similarly, the separation 62b measured between glint 51b and 51c divided by the known separation 61b between illumination sources 50b and 50c is inversely proportional to the distance between the camera and the surface of the eye. Thus, an algorithm may be readily generated identifying the relationships between the illumination sources 50a, 50b, eye, and camera 55 to facilitate accurate gaze tracking of the eye in images acquired by the camera 55, as will be appreciated by those of ordinary skill in the art.).
Georgiev discloses further comprising a processor, wherein the processor ([Col. 5] Different types of filters may be used in embodiments. Filters that may be used include, but are not limited to, light-limiting filters, color filters, and polarizing filters. [Col. 6] In embodiments employing polarizing filters, different polarizing filters may be employed at different microlenses to thus capture microimages specific to different polarizations of light corresponding to the respective polarizing filters. The microimages from the raw flat may be appropriately assembled to generate two or more images of the captured scene each corresponding to one of the polarizing filters. Two or more of the images thus generated may be combined to generate output images of the scene.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Publicover with the polarizing filter on the microlenses of a plenoptic camera as taught by Georgiev in order to improve imaging by the reduction of noise [See Georgiev].

In regards to claim 16, the limitations of claim 1 have been addressed. Publicover discloses wherein any of the information indicative of the ([0082] The separation in the measured location of glints normalized by the actual separation of illumination sources is inversely proportional to the distance between the camera and the surface of the eye. For example, the separation 62a measured between glint 51a and 51b divided by the known separation 61a between illumination sources 50a and 50b is inversely proportional to the distance between the camera and the surface of the eye. Similarly, the separation 62b measured between glint 51b and 51c divided by the known separation 61b between illumination sources 50b and 50c is inversely proportional to the distance between the camera and the surface of the eye. Thus, an algorithm may be readily generated identifying the relationships between the illumination sources 50a, 50b, eye, and camera 55 to facilitate accurate gaze tracking of the eye in images acquired by the camera 55, as will be appreciated by those of ordinary skill in the art. [0029] Optionally, a processing unit may be coupled to one or more scene cameras directed substantially away from the eyes at the environment of the device wearer, and cameras for receiving images of the region of the eye, for example, to monitor the locations of glints and the edges of a pupil. The processing unit and scene-tracking processing unit may be one or more separate processors, or may be a single processor and/or include illumination controllers.).
Georgiev discloses wherein any of the information indicative of the polarized infra-red light captured by any of the first and second portions of the plurality of micro-lenses and information related to the polarized infra-red light is sent to a processor ([Col. 5] Different types of filters may be used in embodiments. Filters that may be used include, but are not limited to, light-limiting filters, color filters, and polarizing filters. [Col. 6] In embodiments employing polarizing filters, different polarizing filters may be employed at different microlenses to thus capture microimages specific to different polarizations of light corresponding to the respective polarizing filters. The microimages from the raw flat may be appropriately assembled to generate two or more images of the captured scene each corresponding to one of the polarizing filters. Two or more of the images thus generated may be combined to generate output images of the scene. [Col. 13] A focused plenoptic camera 200 may include a shutter 314. Shutter 314 may be located in front of or behind objective lens 230. A focused plenoptic camera 200 may include one or more processors 300.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Publicover with the polarizing filter on the microlenses of a plenoptic camera as taught by Georgiev in order to improve imaging by the reduction of noise [See Georgiev].

In regards to claim 17, the limitations of claim 16 have been addressed. Publicover discloses further comprising a processor, wherein the processor is configured to determine an orientation of the eye based on any of the information indicative of the ([0082] The separation in the measured location of glints normalized by the actual separation of illumination sources is inversely proportional to the distance between the camera and the surface of the eye. For example, the separation 62a measured between glint 51a and 51b divided by the known separation 61a between illumination sources 50a and 50b is inversely proportional to the distance between the camera and the surface of the eye. Similarly, the separation 62b measured between glint 51b and 51c divided by the known separation 61b between illumination sources 50b and 50c is inversely proportional to the distance between the camera and the surface of the eye. Thus, an algorithm may be readily generated identifying the relationships between the illumination sources 50a, 50b, eye, and camera 55 to facilitate accurate gaze tracking of the eye in images acquired by the camera 55, as will be appreciated by those of ordinary skill in the art.).
Georgiev discloses further comprising a processor, wherein the processor is configured to determine an orientation of the eye based on any of the information indicative of the polarized infra-red light captured by any of the first and second portions of the plurality of micro-lenses and information related to the polarized infra-red light ([Col. 5] Different types of filters may be used in embodiments. Filters that may be used include, but are not limited to, light-limiting filters, color filters, and polarizing filters. [Col. 6] In embodiments employing polarizing filters, different polarizing filters may be employed at different microlenses to thus capture microimages specific to different polarizations of light corresponding to the respective polarizing filters. The microimages from the raw flat may be appropriately assembled to generate two or more images of the captured scene each corresponding to one of the polarizing filters. Two or more of the images thus generated may be combined to generate output images of the scene. [Col. 13] A focused plenoptic camera 200 may include a shutter 314. Shutter 314 may be located in front of or behind objective lens 230. A focused plenoptic camera 200 may include one or more processors 300.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Publicover with the polarizing filter on the microlenses of a plenoptic camera as taught by Georgiev in order to improve imaging by the reduction of noise [See Georgiev].

In regards to claim 18, the limitations of claim 1 have been addressed. Publicover discloses wherein the information related to the ([0058] The additional or alternative illumination sources 20a, 20b, 20c, 20d mounted within the lens regions of the eyeglass frame 11 may be used to augment or replace illumination of the eye provided by sources 13a, 13b, 13c mounted on the eyeglass frame 11. Sources 20a, 20b, 20c, 20d mounted within the line-of-sight of the device wearer may be generally better able to substantially uniformly illuminate critical regions (i.e., in and around the cornea, e.g., as shown in FIGS. 7A and 7B) of the eye during normal visual activities. In addition, these same illumination sources 20a, 20b, 20c, 20d may produce glints with associated pointing vectors that are much closer to the normal line-of-sight of the eye (see, e.g., FIGS. 7A and 7B) during visualization (i.e., compared to sources 13a, 13b, 13c mounted off-axes on the eyeglass frame 11). [0059] Gaze vectors may be computed more accurately if they are calculated relative to glints that are: 1) positioned on or near the pupil within the cornea, and/or 2) created by illumination sources that point in approximately the same direction as the line-of-sight or visual axis of the observer. Thus, gaze vectors computed using glints on the surface of the eye generated by illumination sources 20a, 20b, 20c, 20d within the lens generally have a higher degree of pointing accuracy, e.g., than sources located elsewhere on the frame 11, such as the sources 13a, 13b, 13c shown in FIGS. 1 and 2. As described elsewhere, illumination sources 20a, 20b, 20c, 20d may be constructed so as not to interfere with the normal vision of the device wearer.).
Georgiev discloses wherein the information related to the polarized infra-red light ([Col. 5] Different types of filters may be used in embodiments. Filters that may be used include, but are not limited to, light-limiting filters, color filters, and polarizing filters. [Col. 6] In embodiments employing polarizing filters, different polarizing filters may be employed at different microlenses to thus capture microimages specific to different polarizations of light corresponding to the respective polarizing filters. The microimages from the raw flat may be appropriately assembled to generate two or more images of the captured scene each corresponding to one of the polarizing filters. Two or more of the images thus generated may be combined to generate output images of the scene. [Col. 13] A focused plenoptic camera 200 may include a shutter 314. Shutter 314 may be located in front of or behind objective lens 230. A focused plenoptic camera 200 may include one or more processors 300.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Publicover with the polarizing filter on the microlenses of a plenoptic camera as taught by Georgiev in order to improve imaging by the reduction of noise [See Georgiev].

In regards to claim 19, the limitations of claim 1 have been addressed. Publicover discloses wherein any of the information indicative of the polarized infra-red light captured by ([0082] The separation in the measured location of glints normalized by the actual separation of illumination sources is inversely proportional to the distance between the camera and the surface of the eye. For example, the separation 62a measured between glint 51a and 51b divided by the known separation 61a between illumination sources 50a and 50b is inversely proportional to the distance between the camera and the surface of the eye. Similarly, the separation 62b measured between glint 51b and 51c divided by the known separation 61b between illumination sources 50b and 50c is inversely proportional to the distance between the camera and the surface of the eye. Thus, an algorithm may be readily generated identifying the relationships between the illumination sources 50a, 50b, eye, and camera 55 to facilitate accurate gaze tracking of the eye in images acquired by the camera 55, as will be appreciated by those of ordinary skill in the art.) via wireless communication ([0007] Furthermore, recent advances in wireless telecommunications allow gaze tracking results to be transmitted in real-time to other computing, data storage, and/or control devices. As a result of these technological advances in a number of fields, an eyewear- or headwear-based gaze tracking system may be unobtrusive, light-weight, portable, and convenient to use with unrestricted mobility.).
Georgiev discloses wherein any of the information indicative of the polarized infra-red light captured by any of the first and second portions of the plurality of micro-lenses and information related to the polarized infra-red light is sent to a processor via wireless communication ([Col. 5] Different types of filters may be used in embodiments. Filters that may be used include, but are not limited to, light-limiting filters, color filters, and polarizing filters. [Col. 6] In embodiments employing polarizing filters, different polarizing filters may be employed at different microlenses to thus capture microimages specific to different polarizations of light corresponding to the respective polarizing filters. The microimages from the raw flat may be appropriately assembled to generate two or more images of the captured scene each corresponding to one of the polarizing filters. Two or more of the images thus generated may be combined to generate output images of the scene. [Col. 13] A focused plenoptic camera 200 may include a shutter 314. Shutter 314 may be located in front of or behind objective lens 230. A focused plenoptic camera 200 may include one or more processors 300. [Col. 38] Program instructions and data stored via a computer-accessible medium may be transmitted by transmission media or signals such as electrical, electromagnetic, or digital signals, which may be conveyed via a communication medium such as a network and/or a wireless link, such as may be implemented via network interface 1040.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Publicover with the polarizing filter on the microlenses of a plenoptic camera as taught by Georgiev in order to improve imaging by the reduction of noise [See Georgiev].

In regards to claim 20, the limitations of claim 1 have been addressed. Publicover fails to explicitly disclose wherein the first and second portions provide disparity of polarization.
Georgiev discloses wherein the first and second portions provide disparity of polarization ([Col. 5] Different types of filters may be used in embodiments. Filters that may be used include, but are not limited to, light-limiting filters, color filters, and polarizing filters. [Col. 6] In embodiments employing polarizing filters, different polarizing filters may be employed at different microlenses to thus capture microimages specific to different polarizations of light corresponding to the respective polarizing filters. The microimages from the raw flat may be appropriately assembled to generate two or more images of the captured scene each corresponding to one of the polarizing filters. Two or more of the images thus generated may be combined to generate output images of the scene. [Col. 13] A focused plenoptic camera 200 may include a shutter 314. Shutter 314 may be located in front of or behind objective lens 230. A focused plenoptic camera 200 may include one or more processors 300. [Col. 38] Program instructions and data stored via a computer-accessible medium may be transmitted by transmission media or signals such as electrical, electromagnetic, or digital signals, which may be conveyed via a communication medium such as a network and/or a wireless link, such as may be implemented via network interface 1040.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Publicover with the polarizing filter on the microlenses of a plenoptic camera as taught by Georgiev in order to improve imaging by the reduction of noise [See Georgiev].

In regards to claim 22, the limitations of claim 21 have been addressed. Publicover discloses further comprising a processor, wherein the processor is configured to determine an orientation of the first and second eyes based on the information indicative of the ([0082] The separation in the measured location of glints normalized by the actual separation of illumination sources is inversely proportional to the distance between the camera and the surface of the eye. For example, the separation 62a measured between glint 51a and 51b divided by the known separation 61a between illumination sources 50a and 50b is inversely proportional to the distance between the camera and the surface of the eye. Similarly, the separation 62b measured between glint 51b and 51c divided by the known separation 61b between illumination sources 50b and 50c is inversely proportional to the distance between the camera and the surface of the eye. Thus, an algorithm may be readily generated identifying the relationships between the illumination sources 50a, 50b, eye, and camera 55 to facilitate accurate gaze tracking of the eye in images acquired by the camera 55, as will be appreciated by those of ordinary skill in the art.).
Georgiev discloses further comprising a processor, wherein the processor ([Col. 5] Different types of filters may be used in embodiments. Filters that may be used include, but are not limited to, light-limiting filters, color filters, and polarizing filters. [Col. 6] In embodiments employing polarizing filters, different polarizing filters may be employed at different microlenses to thus capture microimages specific to different polarizations of light corresponding to the respective polarizing filters. The microimages from the raw flat may be appropriately assembled to generate two or more images of the captured scene each corresponding to one of the polarizing filters. Two or more of the images thus generated may be combined to generate output images of the scene.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Publicover with the polarizing filter on the microlenses of a plenoptic camera as taught by Georgiev in order to improve imaging by the reduction of noise [See Georgiev].

In regards to claim 23, the limitations of claim 21 have been addressed. Publicover discloses wherein any of the information indicative of the polarized infra-red light captured ([0082] The separation in the measured location of glints normalized by the actual separation of illumination sources is inversely proportional to the distance between the camera and the surface of the eye. For example, the separation 62a measured between glint 51a and 51b divided by the known separation 61a between illumination sources 50a and 50b is inversely proportional to the distance between the camera and the surface of the eye. Similarly, the separation 62b measured between glint 51b and 51c divided by the known separation 61b between illumination sources 50b and 50c is inversely proportional to the distance between the camera and the surface of the eye. Thus, an algorithm may be readily generated identifying the relationships between the illumination sources 50a, 50b, eye, and camera 55 to facilitate accurate gaze tracking of the eye in images acquired by the camera 55, as will be appreciated by those of ordinary skill in the art. [0029] Optionally, a processing unit may be coupled to one or more scene cameras directed substantially away from the eyes at the environment of the device wearer, and cameras for receiving images of the region of the eye, for example, to monitor the locations of glints and the edges of a pupil. The processing unit and scene-tracking processing unit may be one or more separate processors, or may be a single processor and/or include illumination controllers.). 
Georgiev discloses wherein any of the information indicative of the polarized infra-red light captured by any of the first, second, third and fourth portions of the plurality of micro-lenses and information related to the polarized infra-red light is sent to a processor ([Col. 5] Different types of filters may be used in embodiments. Filters that may be used include, but are not limited to, light-limiting filters, color filters, and polarizing filters. [Col. 6] In embodiments employing polarizing filters, different polarizing filters may be employed at different microlenses to thus capture microimages specific to different polarizations of light corresponding to the respective polarizing filters. The microimages from the raw flat may be appropriately assembled to generate two or more images of the captured scene each corresponding to one of the polarizing filters. Two or more of the images thus generated may be combined to generate output images of the scene. [Col. 13] A focused plenoptic camera 200 may include a shutter 314. Shutter 314 may be located in front of or behind objective lens 230. A focused plenoptic camera 200 may include one or more processors 300.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Publicover with the polarizing filter on the microlenses of a plenoptic camera as taught by Georgiev in order to improve imaging by the reduction of noise [See Georgiev].


In regards to claim 24, the limitations of claim 23 have been addressed. Publicover discloses further comprising a processor, wherein the processor is configured to determine an orientation of the first and second eyes based on any of the information indicative of the ([0082] The separation in the measured location of glints normalized by the actual separation of illumination sources is inversely proportional to the distance between the camera and the surface of the eye. For example, the separation 62a measured between glint 51a and 51b divided by the known separation 61a between illumination sources 50a and 50b is inversely proportional to the distance between the camera and the surface of the eye. Similarly, the separation 62b measured between glint 51b and 51c divided by the known separation 61b between illumination sources 50b and 50c is inversely proportional to the distance between the camera and the surface of the eye. Thus, an algorithm may be readily generated identifying the relationships between the illumination sources 50a, 50b, eye, and camera 55 to facilitate accurate gaze tracking of the eye in images acquired by the camera 55, as will be appreciated by those of ordinary skill in the art.).
Georgiev discloses further comprising a processor, wherein the processor is configured to determine an orientation of the first and second eyes based on any of the information indicative of the polarized infra-red light captured by any of the first and second portions of the plurality of micro-lenses and by any of the third and fourth portions of the plurality of micro-lenses, and information related to the polarized infra-red light ([Col. 5] Different types of filters may be used in embodiments. Filters that may be used include, but are not limited to, light-limiting filters, color filters, and polarizing filters. [Col. 6] In embodiments employing polarizing filters, different polarizing filters may be employed at different microlenses to thus capture microimages specific to different polarizations of light corresponding to the respective polarizing filters. The microimages from the raw flat may be appropriately assembled to generate two or more images of the captured scene each corresponding to one of the polarizing filters. Two or more of the images thus generated may be combined to generate output images of the scene. [Col. 13] A focused plenoptic camera 200 may include a shutter 314. Shutter 314 may be located in front of or behind objective lens 230. A focused plenoptic camera 200 may include one or more processors 300.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Publicover with the polarizing filter on the microlenses of a plenoptic camera as taught by Georgiev in order to improve imaging by the reduction of noise [See Georgiev].

In regards to claim 25, the limitations of claim 21 have been addressed. Publicover discloses wherein any of the information indicative of the polarized infra-red light captured by ([0082] The separation in the measured location of glints normalized by the actual separation of illumination sources is inversely proportional to the distance between the camera and the surface of the eye. For example, the separation 62a measured between glint 51a and 51b divided by the known separation 61a between illumination sources 50a and 50b is inversely proportional to the distance between the camera and the surface of the eye. Similarly, the separation 62b measured between glint 51b and 51c divided by the known separation 61b between illumination sources 50b and 50c is inversely proportional to the distance between the camera and the surface of the eye. Thus, an algorithm may be readily generated identifying the relationships between the illumination sources 50a, 50b, eye, and camera 55 to facilitate accurate gaze tracking of the eye in images acquired by the camera 55, as will be appreciated by those of ordinary skill in the art.) via wireless communication ([0007] Furthermore, recent advances in wireless telecommunications allow gaze tracking results to be transmitted in real-time to other computing, data storage, and/or control devices. As a result of these technological advances in a number of fields, an eyewear- or headwear-based gaze tracking system may be unobtrusive, light-weight, portable, and convenient to use with unrestricted mobility.).
Georgiev discloses wherein any of the information indicative of the polarized infra-red light captured by ([Col. 5] Different types of filters may be used in embodiments. Filters that may be used include, but are not limited to, light-limiting filters, color filters, and polarizing filters. [Col. 6] In embodiments employing polarizing filters, different polarizing filters may be employed at different microlenses to thus capture microimages specific to different polarizations of light corresponding to the respective polarizing filters. The microimages from the raw flat may be appropriately assembled to generate two or more images of the captured scene each corresponding to one of the polarizing filters. Two or more of the images thus generated may be combined to generate output images of the scene. [Col. 13] A focused plenoptic camera 200 may include a shutter 314. Shutter 314 may be located in front of or behind objective lens 230. A focused plenoptic camera 200 may include one or more processors 300. [Col. 38] Program instructions and data stored via a computer-accessible medium may be transmitted by transmission media or signals such as electrical, electromagnetic, or digital signals, which may be conveyed via a communication medium such as a network and/or a wireless link, such as may be implemented via network interface 1040.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Publicover with the polarizing filter on the microlenses of a plenoptic camera as taught by Georgiev in order to improve imaging by the reduction of noise [See Georgiev].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Publicover in view of Copland in further view of Miao in even further view of Georgiev in even further view of Skogö et al. (Hereafter, “Skogo”) [US 2018/0129280 A1].
In regards to claim 15, Publicover discloses wherein further comprising a processor, wherein the processor is configured to determine an orientation of the eye based on the information indicative of the ([0082] The separation in the measured location of glints normalized by the actual separation of illumination sources is inversely proportional to the distance between the camera and the surface of the eye. For example, the separation 62a measured between glint 51a and 51b divided by the known separation 61a between illumination sources 50a and 50b is inversely proportional to the distance between the camera and the surface of the eye. Similarly, the separation 62b measured between glint 51b and 51c divided by the known separation 61b between illumination sources 50b and 50c is inversely proportional to the distance between the camera and the surface of the eye. Thus, an algorithm may be readily generated identifying the relationships between the illumination sources 50a, 50b, eye, and camera 55 to facilitate accurate gaze tracking of the eye in images acquired by the camera 55, as will be appreciated by those of ordinary skill in the art.).
Georgiev discloses wherein further comprising a processor, wherein the processor ([Col. 5] Different types of filters may be used in embodiments. Filters that may be used include, but are not limited to, light-limiting filters, color filters, and polarizing filters. [Col. 6] In embodiments employing polarizing filters, different polarizing filters may be employed at different microlenses to thus capture microimages specific to different polarizations of light corresponding to the respective polarizing filters. The microimages from the raw flat may be appropriately assembled to generate two or more images of the captured scene each corresponding to one of the polarizing filters. Two or more of the images thus generated may be combined to generate output images of the scene.).
Skogo discloses wherein further comprising a processor, wherein the processor ([0051-0053 determining the anticipated gaze point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Publicover with the polarizing filter on the microlenses of a plenoptic camera as taught by Georgiev in order to improve imaging by the reduction of noise [See Georgiev]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Publicover and Georgiev with the teachings of Skogo in order to improve the determination of the anticipated gaze.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482